Title: To George Washington from Tobias Lear, 10 February 1797
From: Lear, Tobias
To: Washington, George


                        
                            My dear Sir, 
                            Washington Feby 10th 1797
                        
                        I have this moment returned from Berkley, and as business will call me to
                            Philadelphia in the course of next week I shall have the pleasure of communicating to you
                            fully every thing relative to the subject of the Arsenal land &c. At present I have
                            only time to say, that Rutherford’s deed has not yet come to hand, and that Wager’s is in
                            the office to be recorded at the Court of this month. The absence of one of the parties
                            prevented its being done at the last Court; but I have the strongest obligation for their
                            attendance at this. My best respects attend Mrs Washington & the family. I am most
                            truly & respectfully Your obliged & sincere friend
                        
                            Tobias Lear.
                            
                        
                    